Title: Frank Carr to Thomas Jefferson, [received 18 March 1816]
From: Carr, Frank
To: Jefferson, Thomas


          
            Dear Sir,
              received 18 Mar. 1816 
          
          I was called on this Evening to set a broken leg of your man Moses. He is at Farley’s. It would be painful, & would derange what has been done, to move him. He will be taken care of & attended to where he is—The accident happened in a trial of strength in a wrestle with one of his fellows:
          
            I am respectfully yr S &c
            Frank Carr
          
        